Citation Nr: 0925941	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  07-22 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for a left ankle disability 
due to injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  In January 2009, the Board 
reopened the claim of service connection, which had been 
previously denied, and remanded it for additional 
development.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran does not have a left ankle disability due to 
injury that is attributable to his active military service.


CONCLUSION OF LAW

The Veteran does not have a left ankle disability that is the 
result of injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through an October 2006 notice letter, 
the RO notified the Veteran of the information and evidence 
needed to substantiate his claim.  By the October 2006 
letter, the RO provided the Veteran with the general criteria 
for assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
Board also finds that the October 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand of this issue for further notification 
of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
Sioux Falls VA Medical Center (VAMC) as his treatment 
provider.  Available records from that facility were 
obtained.  Significantly, in a February 2007 statement, the 
Veteran indicated that there are not any outstanding medical 
records probative of his claim on appeal that need to be 
obtained.  Thus, VA has properly assisted the Veteran in 
obtaining any relevant records.

Additionally, in April 2007 and February 2009 the Veteran was 
afforded VA examinations, the reports of which are of record.  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA opinions obtained 
in this case are sufficient as they are predicated on 
consideration of the private and VA medical records in the 
Veteran's claims file, as well as examination findings.  They 
consider the statements of the Veteran, and provide a 
rationale for the opinions stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).

II.  Analysis

The Veteran contends that he has a left ankle disability 
related to his active military service during World War II.  
In a November 2006 statement, the Veteran contends that, in 
1943, he was injured by a strafing enemy fighter plane.  At a 
May 2007 hearing, the Veteran stated that he dove behind a 
fallen coconut tree that exploded under fire causing 
fragments of shell and wood, dirt, and foreign objects to 
penetrate his left ankle.  Hearing Transcript at 1-2.  In the 
November 2006 statement, the Veteran maintains that his left 
leg was cleaned and treated with sulfa before he was 
evacuated from Choiseul Island to a hospital at Guadalcanal 
in the Solomon Islands.  Thus, the Veteran contends that 
service connection is warranted for a left ankle disability 
due to injury.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In addition to the general provisions of service connection, 
certain chronic diseases, such as arthritis, may be presumed 
to have been incurred during service if the disease becomes 
manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

A review of the Veteran's STRs reveals that the Veteran's 
November 1942 entrance examination report indicates normal 
spine and extremities.  However, a November 1, 1943 treatment 
record refers to a strained left ankle joint, noting:  
"While looking for enemy during air raid on Choiseul island, 
turned ankle.  P.X. General condition good.  Ankle grossly 
swollen.  No crepitus [or] deformity."  Additionally, a 
November 4, 1943 treatment record indicates that the Veteran 
was transferred to United States Naval Mobile Hospital Number 
8 for treatment of a painful and swollen left ankle.  The 
treatment records indicate that, "[w]hile engaged against 
organized enemy at Choiseul on Oct. 31, 1943 fell in a hole 
twisting left ankle" and that, although there was pain and 
swelling, the x-ray was clear.  The Veteran was discharged to 
active duty after more than two weeks of treatment.  Finally, 
the Veteran's November 1945 separation examination report 
indicates normal spine and extremities.

A review of the Veteran's post-service medical treatment 
records reveals some evidence of a current left ankle 
disability.  An April 2006 treatment record includes an 
assessment of degenerative joint disease in the left ankle, 
and a November 2006 treatment record indicates that the 
Veteran had reduced mobility in his left ankle.  

In April 2007, the Veteran was afforded a VA examination in 
connection with this claim.  The examiner reviewed the claims 
file and examined the Veteran.  The examiner noted that the 
Veteran's primary complaint was weakness in his left ankle.  
The examiner found some muscle atrophy involving the thigh 
and calf, but no scars on the ankle.  An x-ray taken at the 
examination indicated that the Veteran's left ankle was 
normal.  The examiner did not provide a diagnosis for the 
Veteran's left ankle, but concluded that there is no evidence 
of a left ankle injury.  In a July 2007 addendum to the 
examination report, the examiner opines that it is less 
likely than not that the Veteran's current medical condition 
is the result of an in-service injury.  

In February 2009, the Veteran was again afforded a VA 
examination.  The examiner reviewed the claims file, took a 
detailed history from the Veteran, and examined the Veteran.  
The examiner noted that the Veteran's primary complaints were 
left ankle pain and weakness, and the examiner found that 
there was no pain on palpation and no scars on the Veteran's 
left ankle.  The examiner noted that the Veteran underwent no 
treatment for his ankle until between four and six years 
earlier and that the Veteran walked one to two miles a day as 
recently as seven or eight years prior to the examination.  
An x-ray taken at the examination indicated no opaque soft 
tissue foreign bodies, that the bony structures are 
moderately demineralized, and that mild to moderate 
osteoarthritic changes are present.  The examiner diagnosed 
the Veteran with degenerative joint disease and opined that 
the condition developed within the previous twelve months, or 
since the April 2007 examination.  The examiner concluded 
that the etiology of the degenerative joint disease was the 
wear and tear of the ankle with lack of support of the 
muscular structures involving the ankle and foot and that 
there were no scars related to foreign objects being driven 
into the foot.  The examiner opined that it was less likely 
than not that the Veteran's reported injury in 1943 resulted 
in his current disability.  The examiner reasoned that there 
was no indication of subjective or objective treatment until 
well after the Veteran's retirement in 1985 and, although the 
Veteran has developed osteoarthritis of the left ankle, that 
condition has only become manifest in the prior year or two 
based on the fact that there was no evidence of degenerative 
joint disease in the April 2007 x-ray report.

The Board finds that the February 2009 examiner provided a 
well-reasoned opinion, supported by the evidence of record, 
in which he did not attribute current left ankle disability 
to the Veteran's period of active military service.  Thus, 
without competent medical evidence attributing the Veteran's 
left ankle disability to his active military service, service 
connection is not warranted.  See 38 C.F.R. § 3.304.

Additionally, the Board notes that there is no objective 
evidence that the Veteran's left ankle osteoarthritis 
manifested itself to a compensable degree within one year of 
his separation from military service.  The first evidence of 
record is the many years after separation from service.  
Thus, service connection is not warranted on a presumptive 
basis.  See 38 C.F.R. §§ 3.307, 3.309.

In support of his claim, the Veteran has submitted statements 
by friends who indicate that the Veteran has decreased 
mobility and needs assistance with lawn care and 
transportation.  A person is competent to testify as to that 
which he or she personally observed.  See Layno v. Brown, 
6 Vet. App. 465, 471 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The statements of the Veteran's 
friends are, therefore, probative of the Veteran's current 
symptoms.  However, the Veteran's friends are not competent 
to provide a probative opinion on a medical matter such as 
the diagnosis or etiology of a current disability.  Here, the 
VA examiner clearly took into account the Veteran's 
complaints and contentions and arrived at medical conclusions 
contrary to the Veteran's theory of entitlement.  The Board 
relies on the examiner's opinion because of his medical 
expertise.

For the foregoing reasons, the Board finds that the claim of 
service connection for a left ankle disability due to injury 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, because the preponderance of the evidence 
is against the Veteran's claim of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001). 


ORDER

Service connection for a left ankle disability due to injury 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


